DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 1/18/22.  Claims 1-20 are pending and an action on the merits is as follows.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 789, 518  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in Re-claim 1: Rowe et al. is cited because it is pertinent to applicant disclosure.  However none of the cited prior art of record, discloses, teach or fairly suggest at least:  in an instance in which the enrollment barcode is interpreted or scanned by the client device, cause a management component installed on the client device to authenticate to the 
The following is an examiner’s statement of reasons for allowance in Re-claim 8: Rowe et al. is cited because it is pertinent to applicant disclosure.  However none of the cited prior art of record, discloses, teach or fairly suggest at least:  in an instance in which the enrollment barcode is interpreted or scanned by the client device, causing a management component installed on the client device to authenticate to the management service using the staging credential, and further causing the enrollment of the client device with the management service. These limitations in conjunction with other laminations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re-claim 15 Rowe et al. is cited because it is pertinent to applicant disclosure.  However none of the cited prior art of record, discloses, teach or fairly suggest at least in an instance in which the enrollment barcode is interpreted or scanned by the client device, cause a management component installed on the client device to authenticate to the management service using the staging credential, and further cause the enrollment of the client device with the management service. These limitations in conjunction with other laminations in the claimed invention are not anticipated by nor made obvious over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887